 1

 2

 3                           UNITED STATES DISTRICT COURT
 4                        NORTHERN DISTRICT OF CALIFORNIA
 5

 6   RICHARD JOHNSON,                            Case No.: 2:19-cv-01773-JAM-CKD
 7                     Plaintiff,                ORDER GRANTING
                                                 JOINT STIPULATION TO EXTEND
 8   v.                                          DEFENDANT HOLY DIVER
                                                 SACRAMENTO LLC’s DEADLINE TO
 9   HOLY DIVER SACRAMENTO, LLC, et al.,         FILE ANSWER TO COMPLAINT
10                     Defendants.
11

12

13
                                           ORDER
14
              The Parties having so stipulated and good cause appearing,
15

16
                IT IS HEREBY ORDERED that the deadline for Defendant Irish Five LLC to
     file an Answer to Plaintiff’s complaint is extended to December 30, 2019.
17
     IT IS SO ORDERED
18

19
     Dated: November 14, 2019               /s/ John A. Mendez_________________
20                                          UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28



                                                 1
                                [PROPOSED] ORDER GRANTING JOINT STIPULATION
                                         2:19-cv-01773-JAM-CKD
